DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, Teranishi (US 2006/0259837 A1) failed to disclose determining a corresponding number of terminals Ai for each safety device of N safety devices to be connected to a safety evaluation device; and, detecting a number of terminals B of the safety evaluation device available to connect to the N safety devices, upon determining A is greater than B, then: identifying one or more sets of the N safety devices that are able to share a terminal of the safety evaluation device based upon test signal compatibility among the N safety devices; for each of the identified one or more sets of the N safety devices, determining a shared terminal of the safety evaluation device connectable to an external terminal block; and, generating a wiring schema, wherein, for each of the identified one or more sets, the external terminal block provides electrical connection between each of the safety devices in that set and the shared terminal of the safety evaluation device associated with that set.
Instead, Teranishi discloses at least one of an input unit having one or more input terminals and an output unit having one or more output terminals; a testing unit having one or more test terminals; a rewritable nonvolatile memory configured to store setting information of a terminal specification which can be set from outside via the tool, and wherein the terminal specification of the one or more test terminals included in the testing unit is determined in accordance with the setting information of the terminal specification.
Regarding claim 11, the prior art of record, Teranishi (US 2006/0259837 A1) failed to disclose a processor operatively configured to: receive a first data of a total number of terminals A of N safety devices to be connected to a safety evaluation device; receive a second data of a number of terminals B of the safety evaluation device available to connect to the N safety devices; determine whether A is 
Instead, Teranishi discloses at least one of an input unit having one or more input terminals and an output unit having one or more output terminals; a testing unit having one or more test terminals; a rewritable nonvolatile memory configured to store setting information of a terminal specification which can be set from outside via the tool, and wherein the terminal specification of the one or more test terminals included in the testing unit is determined in accordance with the setting information of the terminal specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED A RONI/Primary Examiner, Art Unit 2194